Citation Nr: 0709061	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits based upon unmet medical 
expenses in 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  He died in 
April 2004, and the appellant is his daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The appellant is seeking entitlement to accrued benefits 
based upon the veteran's unmet medical expenses in 2003.  At 
her hearing before the Board, she testified that a claim for 
these expenses was filed with the RO in January 2004, and 
with the Pension Maintenance Center (PMC) in Philadelphia, 
Pennsylvania, in March 2004.

In its July 2005 statement of the case, the RO indicated that 
it had verified with PMC that no claim for reimbursement for 
unmet medical expenses in 2003 was submitted at anytime in 
2004 through the present date.  

A review of the evidence of record revealed an e-mail, dated 
in April 2005, in which the RO requested, for the second 
time, that PMC review their files and verify 


whether a claim for reimbursement had been filed.  The e-mail 
further requested that PMC provide a negative response if no 
such claim had been received.  Despite the notation in the 
statement of the case, no response from PMC appears in the 
record.  Accordingly, the negative response received from PMC 
must be incorporated into the evidence of record.  If this 
record can not be located, the RO must again contact PMC and 
request that they review their files and verify whether a 
claim for reimbursement had been filed.  In no record of a 
claim is located, PMC must provide a negative response.

In support of her claim, the appellant has submitted a copy 
of the front page of VA Form 21-8416, Medical Expense Report, 
which she claims was timely filed prior to the veteran's 
death.  The RO must request that the appellant provide a copy 
of the back page of this claim form, if available.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and 
request that she provide a copy of the 
back page of the VA Form 21-8416, Medical 
Expense Report, which she contends was 
filed prior to the veteran's death in 
April 2004.  

2.  The appellant must also be afforded 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of her claim herein.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from any 
identified sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records 


the RO is unable to secure same, the RO 
must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  The RO must associate the response 
from PMC as referenced in the July 2005 
statement of the case.  If such a 
response cannot be located, the RO must 
again contact PMC in Philadelphia, 
Pennsylvania, and request that they 
review their records and verify whether a 
claim for reimbursement for 2003 unmet 
medical expenses was submitted by, or on 
behalf of the veteran, at anytime in 2004 
through the present date.  If no claim is 
identified as having been filed, PMC must 
provide a negative response.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

